Citation Nr: 0803810	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO. 04-16 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for an acquired 
psychiatric disorder, to include anxiety and depression, to 
include the issue of whether service connection should be 
granted.

2. Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
service connection for Hepatitis C and denied service 
connection for anxiety/depression.

In October 2006, the veteran testified during a hearing via 
videoconference before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 

In January 2007, the Board remanded to the RO the claims on 
appeal for further development. The RO completed all 
requested action and returned the matters to the Board for 
further appellate consideration.


FINDINGS OF FACT

1. The evidence associated with the claims file subsequent to 
the January 1973 RO rating decision relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for an acquired psychiatric disorder, to 
include anxiety and depression, and raises a reasonable 
possibility of substantiating the claim.

2. With resolution of the benefit of the doubt in the 
veteran's favor, the veteran's acquired psychiatric disorder, 
diagnosed as adjustment disorder mixed with anxiety and 
depressed mood, is shown to be etiologically related to his 
service.

3. Hepatitis C was not incurred in or aggravated by service.


CONCLUSIONS OF LAW

1. Evidence received since the final January 1973 RO rating 
decision which denied the veteran's claim of service 
connection for nervousness, is new and material, and the 
veteran's claim for service connection for an acquired 
psychiatric disorder is reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2007).

2. Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for an acquired psychiatric 
disorder, diagnosed as adjustment disorder mixed with anxiety 
and depressed mood, have been approximated. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

3. The criteria for a grant of service connection for 
Hepatitis C have not been met. 38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for an acquired 
psychiatric disorder, to include anxiety and depression. The 
claim of service connection for nervousness was previously 
considered and denied by the RO in a January 1973 rating 
decision. The veteran did not appeal this decision, and as 
such, the January 1973 rating decision is final. 38 U.S.C.A. 
§§ 5104, 7105; 38 C.F.R. § 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). The Board may not then proceed to review the issue of 
whether the duty to assist has been fulfilled, or undertake 
an examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. In an April 2007 letter, the RO advised the 
veteran that the claim for service connection for an acquired 
psychiatric disorder was previously denied and had become 
final. The RO also defined the terms "new" and "material", 
explained the reason for the previous denial, and indicated 
that the evidence submitted must relate to this fact in order 
to be new and material. This notification satisfies the 
requirements of Kent. Furthermore, the Board finds the 
evidence associated with the claims file is sufficient to 
reopen the claim for service connection for an acquired 
psychiatric disorder and as such a deficiency in notice, if 
any, does not inure to the veteran's prejudice.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

At the time of the January 1973 rating decision, the evidence 
of record consisted of service medical records and a VA 
treatment record. Subsequently, the veteran submitted 
additional VA treatment records, VA examination reports, 
private medical records, and testified during a Board hearing 
for which the transcript is of record.

The evidence submitted subsequent to the January 1973 rating 
decision is new, in that it was not previously of record. In 
addition, the evidence is also material. In this regard, in 
January 1973, the claim for service connection for 
nervousness was denied as the diagnosis of passive-aggressive 
personality was considered a constitutional or developmental 
abnormality that was not a disability for VA purposes. 
Evidence of record at the time of the January 1973 rating 
decision included service medical records, which showed that 
on February 1972 mental status examination, the veteran had 
no significant mental illness. In a February 1972 Report of 
Medical Examination, it was revealed that the veteran's 
psychiatric condition was abnormal, with the explanation that 
he misused drugs. Evidence of record also included an August 
1972 VA discharge summary that indicated diagnoses of passive 
aggressive personality and drug dependence (multiple). 

The evidence submitted since the May 1996 decision includes a 
January 1994 VA discharge summary that notes a diagnosis of 
situational type depression with features of anxiety and 
insomnia, mainly related to stressors at work, by clinical 
assessment. An August 1994 non-VA medical record from a 
hospital revealed diagnoses of alcohol dependence, nicotine 
dependence, sedative dependence, cannabis dependence, and 
depression/anxiety.

A December 1994 VA examination report indicates that the 
veteran's first psychiatric admission to the VA hospital was 
in March 1972 due to heroin addiction. The veteran had no 
other noted psychiatric history since 1972 until 1994 when he 
was admitted for treatment of acute alcohol intoxication. 
After mental status examination and review of the claims 
file, the examiner stated that it was difficult to separate 
the effects of the veteran's chronic alcohol abuse from the 
effects of other psychiatric disorders, including depression 
and anxiety. The examiner opined that the veteran's anxiety 
might be due to a primary anxiety disorder or might be 
secondary to his alcoholism.

A March 1995 VA treatment record shows a diagnosis of anxiety 
disorder. An August 2000 VA treatment record shows a 
diagnosis of anxiety and depression that was stable. A 
December 2003 VA treatment record indicates diagnoses of 
depressive disorder, anxiety disorder, alcohol dependence, 
and nicotine dependence.

In October 2006, the veteran testified during a Board hearing 
and stated that his anxiety and depression began immediately 
after he was discharged from service and he was not treated 
for any anxiety or depression while in service.

A February 2007 VA treatment record shows diagnoses of 
anxiety disorder, not otherwise specified, and dysthymic 
disorder.

In August 2007, the veteran underwent a VA examination. The 
VA examiner (clinical psychologist) who conducted the 
examination noted that he had reviewed the veteran's entire 
claims file. After mental status examination, the Axis I 
diagnoses rendered were adjustment disorder mixed with 
anxiety and depressed mood, alcohol abuse, and cannabis 
abuse. The VA examiner opined that it was at least as likely 
as not that the adjustment disorder was the result of 
military service because the veteran began receiving mental 
health treatment a short time after his discharge from 
service.

Presumed credible for the limited purpose of ascertaining its 
materiality, the competent medical evidence submitted after 
the final January 1973 rating decision reflects evidence of a 
current disability of an acquired psychiatric disorder and 
also evidence of a relationship of the psychiatric disorder 
to the veteran's service. This evidence is material as it 
relates to an unestablished fact, which is evidence of a 
current psychiatric disability and a relationship between the 
veteran's current disability and his service. 

Accordingly, the Board finds that the claim for service 
connection for an acquired psychiatric disorder is reopened.


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2007. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. A September 
2006 letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, reports of 
VA examination, private medical records, and lay statements 
are associated with the claims file. Additionally, the 
veteran presented testimony at a Board hearing in support of 
his claim and the transcript of the hearing is of record.

Pursuant to the duty to assist, the veteran was afforded a VA 
medical examination. See Charles v. Principi, 16 Vet. App. 
370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on the [appellant's] claim," where the 
evidence of record, taking into consideration all information 
and lay or medical evidence [including statements of the 
claimant] contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. That an injury incurred in 
service alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Acquired Psychiatric Disorder

The veteran seeks service connection for an acquired 
psychiatric disorder, diagnosed as adjustment disorder mixed 
with anxiety and depressed mood. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is at an 
approximate balance and the appeal will be allowed.

As noted above, in August 2007, the VA examiner opined that 
the veteran's adjustment disorder mixed with anxiety and 
depressed mood was at least as likely as not related to his 
service, because the veteran began to receive mental health 
treatment a short time after his discharge from service. This 
opinion was based on a mental status examination and review 
of the veteran's entire claims file. The August 2007 VA 
examiner is noted to be a clinical psychologist. The August 
2007 VA examiner's opinion is competent medical evidence 
showing a nexus between the veteran's current psychiatric 
disability and his service. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 


There is no other medical opinion evidence of record to 
contradict the August 2007 VA examiner's opinion, and VA 
adjudicators are not permitted to substitute their own 
judgment on a medical matter. See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991). As the only medical opinion evidence supports a 
finding that the veteran's current acquired psychiatric 
disorder is related to his service, this medical opinion was 
based on mental status examination and review of the entire 
claims file, and was provided by a clinical psychologist who 
specializes in mental health disorders, this opinion is 
probative evidence supporting the veteran's claim for service 
connection for an acquired psychiatric disorder.

Thus, having carefully considered the veteran's contentions 
in light of the evidence of record and the applicable law, 
the Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

Hepatitis C

The veteran contends that his Hepatitis C is related to his 
service. During his October 2006 Board hearing, the veteran, 
through his representative, argued that his Hepatitis C was 
caused by the air gun injections and the tattoos that he 
received in service. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The veteran's service medical records were reviewed. A 
February 1972 discharge summary noted a diagnosis of improper 
use of heroin which was found not to have been incurred in 
the line of duty and was due to the veteran's own misconduct. 
He was transferred to the VA Hospital in Marion, Indiana in 
late February 1972. A February 1972 Report of Medical 
Examination revealed a tattoo on the right arm and needle 
tracks and that the veteran misused drugs.

Post-service, a January 1994 VA discharge summary notes a 
diagnosis of a history of polydrug abuse, and chronic 
nicotine dependence. 

A November 2000 VA treatment record shows a diagnosis of 
Hepatitis C and an April 2001 VA liver biopsy report revealed 
chronic hepatitis.

In June 2003, the veteran submitted responses to the risk 
factor questionnaire for Hepatitis C and stated that he had 
used intravenous drugs, had engaged in high risk sexual 
activity, had tattoos and body piercings, and had been a 
healthcare worker, which caused him to have been exposed to 
contaminated blood or fluids.

In October 2006, the veteran testified that he had no blood 
transfusions prior to his entry to service. While in service, 
he was given immunizations by air guns. He also received one 
tattoo while in service and shared razor blades with fellow 
soldiers. He testified that he used intravenous drugs while 
in service, to include heroine. Post-service, he had a bone 
marrow transplant performed in 1987. 

The evidence of record shows that the veteran has a current 
diagnosis of Hepatitis C. In addition, the record indicates 
that the veteran has risk factors of receiving a tattoo and 
intravenous (IV) drug use while in service. Therefore, the 
remaining question is whether the veteran's Hepatitis C is 
related to his risk factors of receiving a tattoo and his IV 
drug use in service.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed, as in the instant 
case, after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse. Moreover, Section 8052 also amended 38 U.S.C.A. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs. 
See 38 U.S.C.A. § 105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1(m), 3.301(d) (2007). Therefore, any disability as a 
result of the veteran's misuse of drugs in service cannot be 
considered to have been incurred in the line of duty. Hence, 
the evidence needs to show that the veteran's Hepatitis C is 
related to any factor that occurred in service, other than 
his IV drug use in service, to support his claim of service 
connection for Hepatitis C.

In August 2007, a VA physician reviewed the veteran's claims 
file and opined that the veteran's Hepatitis C was most 
likely caused by or the result of his illicit IV drug use, to 
include heroin, during and after active military service. The 
physician further stated that it would be mere speculation to 
opine that the veteran's Hepatitis C was caused by or the 
result of the tattoo that he received during service and she 
stated that the Hepatitis C was not caused by any other in-
service event during active military duty. Her reasoning was 
that based on the risk factors for Hepatitis C, the veteran 
had two of those risk factors, to include illicit IV drug use 
and the right arm tattoo. However, she stated that the 
illicit IV drug use was the veteran's main risk factor for 
Hepatitis C infection; therefore, it would be speculative to 
opine that the tattoo alone caused Hepatitis C infection 
given the veteran's extensive illicit drug use.

The August 2007 VA examiner has stated that the veteran's 
Hepatitis C is most likely related to his illicit IV drug 
use. As any disease incurred as the result of the abuse of 
drugs is not considered to have been incurred in the line of 
duty, and the veteran's Hepatitis C has been shown to be a 
result of his illicit IV drug use, the veteran's Hepatitis C 
cannot be considered related to his service. 38 C.F.R. 
§ 3.301(d). In addition, the VA examiner did not find any 
other risk factor that occurred in service that would be the 
cause of the veteran's Hepatitis C, to include any air gun 
injections or the veteran's tattoo.

Although the veteran asserts that the air gun injections and 
the tattoo that he received in service caused his Hepatitis 
C, as a layperson, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

As the only medical opinion evidence of record weighs against 
the veteran's claim, and as a matter of law, he is not 
entitled to service connection for Hepatitis C as due to his 
illicit IV drug use, service connection for Hepatitis C is 
not warranted. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.301(d); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
to include anxiety and depression, is reopened.

Service connection for an acquired psychiatric disorder, 
diagnosed as adjustment disorder mixed with anxiety and 
depressed mood, is granted, subject to the laws and 
regulations governing the payment of VA compensation.

Service connection for Hepatitis C is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


